Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1-3, 7-14, and 16, claim limitation “a printer driver”, “a print extension application” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they couple with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1-3, 7-14 and 16 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: in figure 2 of the specification, the CPU 202 which controls and performs the processing based on programs stored in an external memory 209 (p. 0026) which stores a 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 16 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Taira et al. (US P. No. 2020/0257482).
As to claim 1, Taira teaches an information processing apparatus (40 in fig. 4) comprising: a CPU (a CPU included in the controller 45 in fig. 4, p. [0041]); 
a print extension application  (i.e., the application program 44a in fig. 4) figured to cause a display to display a print setting UI (i.e., the print setting screen 60 in fig. 9) that enables a user to set print options (p. [0063]); and 
a printer driver configured to generate print data based on the set print options (p. [0128] discloses when the printer driver specifies that the color setting is interlocked with the application , the printer driver generate the print data corresponding to the color setting accepted in S125 or S126 in fig. 8 on the print setting screen om the application S171 to S173 in fig. 12), 
wherein the print setting UI to be displayed is dependent on information regarding the CPU (figures 6-8, and p.[0062]- [0063] discloses the information regarding the controller in which the controller 45 display the print setting screen 60 on the display unit 42).

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner's statement of reasons for allowance: 
As to claim 1, the present invention from the present application discloses an information  apparatus comprising “ the print extension application provides a first print setting UI capable of setting first print setting ability of the printing apparatus, and a second print setting UI capable of setting second print setting ability of which a load on the CPU is smaller than that of the first print setting ability, and performs determination as to whether to permit or inhibit display of the first print setting UI based on information regarding the CPU”  which is allowable in combination with the other claimed limitations.
As to claim 15, the present invention from the present application discloses a method  comprises: “determining whether the CPU satisfies a predetermined condition based on the acquired load capacity information; permitting display of a first print setting UI capable of setting first print setting ability of the printing apparatus, in a case where the CPU satisfies the predetermined condition; inhibiting display of the first print setting UI, in a case where the CPU does not satisfy the predetermined condition; controlling to display the first print setting UI in a case where the display of the first print setting UI is permitted; and controlling to display a second print setting UI capable of setting second print setting ability of the printing apparatus, for which a load on the CPU is smaller than that of the first print setting ability, in a case where the display of the first print setting UI is inhibited” which is/are allowable in combination with the other claimed limitations.
The closest prior art such as Taira et al. (US P. No. 2020/0257482), which is recorded in this office action and  , which is recorded in the Examiner’s Citation of Pertinent Prior Art below. However, the prior art above fails to anticipate or render the above underlined limitations obvious.

Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
a print setting UI to be displayed in a case that the information regarding the CPU indicates the CPU is of a first type enables the user to set more print options than a print setting UI to be displayed in a case that the information regarding the CPU indicates the CPU is of a second type different from the first type”, and other prior art, which is recorded in the Examiner’s Citation of Pertinent Prior Art below, fails to anticipate or render the above underlined limitations obvious.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/01/20 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Hagiwara et al. (US Patent No. 2020/0089444) discloses the external module requests the printer driver to perform a prohibition process on print settings. The print settings to be processed are specified as an argument. If there is a prohibition for the specified print settings (PrintTicket), the printer driver 390 performs the prohibition process.


	Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 8:30AM-5:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
The Fax phone number for the organization where this application or processing is assigned is 571 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Feb. 20, 2021

/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672